DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 5, 8-10, 12, 13, 15, and 17 have been amended.  Claims 4, 16, and 20 have been cancelled.  Claims 1-3, 5-15, and 17-19 are currently pending.
NOTE Claim 5 depends on the canceled claim 4.  Thus, claims 5-7 are logically removed from a consideration.  For the purpose of examination, it is assumed claim 5 depends on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5-15, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims recite limitation “wherein the attention measure is a transformer attention”.  This limitation is not supported by the specification as originally filed. Paragraph [0060] instead teaches “bidirectional encoder representations from transformers (BERT)-based model” OR “a attention measure flow (BiDAF)-based model”, wherein thought the specification the attention measure is determined with respect to “high user attention measure” [0088].  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with the claimed limitation.  It seems the applicant is combining attention measure from BiDAF model with transformers from BERT model.  However, the specification throughout the disclosure refers to the attention measure, as the users attention “relatively high attention measure measures (for example, the attention measures are greater than the predetermined threshold) for most users”, “threshold can be an average user attention measure” [0055].  I.e. there is no disclosure that the attention greater than threshold refers to the attention measure that is a transformer attention.
Thus, there is no support or disclosure of the limitation “identifying, by the BERT-based model, an attention measure“ and “the attention measure is a transformer attention.”
The dependent claims further carry the same deficiency and likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.

which is not claimed model with transformers from the claimed BERT model, which is confusing.  Furthermore, besides a bare mention of “bi-directional attention measure flow (BiDAF)-based model” in paragraph [0060], it seems the specification is completely silent on how the attention measure is actually calculated.  Thus, it is undue to determine of what the limitation “wherein the attention measure is a transformer attention” actually requires and how it’s supposed to be calculated.
Further, independent claims now recite “attention measure” (singular) and “attention measures” (plural) that are greater than a predetermined threshold.  Thus, it is not clear if the “attention measure” (singular) and the “attention measures” (plural) are meant to be the same or different attention measures.  I.e. the singular attention measures seems to be a combination of BiDAF and BERT model (only disclosed in paragraph [0060]) and the “attention measures” (plural), with threshold measure is seems to be related to the user’s attention, as disclosed throughout the specification.
Thus, there are two unrelated attention measures, wherein (1) it is unclear of what is required by the “attention measure is a transformer attention” and how it’s calculated, as it seems to be a combination of BiDAF and BERT models and (2) unclear if the “attention measure” (singular), which is a transformer attention and “attention measures” (plural) greater that threshold are meant to be the same or different.  For the purpose of examination, “attention measure is a transformer attention” is construed to be a different measure and is unrelated to the attention measures” (plural) with the threshold.
The dependent claims further carry the same deficiency and likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 13-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nahamoo et al. (US 2021/0406735) in view of ASAI et al. (US 2020/0372341) and in further view of XIANG et al. (US 2021/0158209).

Regarding claim 1, Nahamoo teaches a method for processing answer text, comprising: 
receiving, by a digital chat system and from a user, a target question ([0064], [0069]); 
determining a piece of text that ([0074], [0089]) corresponds to a target answer to the target question from a predetermined knowledge base, wherein the predetermined knowledge base ([0087]) stores a plurality of pieces of text that correspond to a plurality of target answers  ([0068], [0070]); 
calling a bidirectional encoder representations from transformers (BERT)-based machine reading model to perform data processing of the target question and the piece of text ([0069], [0110]-[0111]); 
identifying, by the BERT-based model, an attention 
wherein the attention 
identifying one or more portions of key text in the piece of text ([0089]), 
wherein the portions of key text are text data in the piece of text that are associated with  feedback/confidence greater than a predetermined threshold ([0139], [0143]-[0144]); 

providing the piece of labeled text to an end-user device, wherein the end-user device is configured to display the piece labeled of text to the user and emphasize the one or more key text portions in the displayed piece of text ([0089]).

Nahamoo does not explicitly teach, however ASAI discloses identifying, by the BERT-based model ([0021]), an attention measure associated with each of a plurality of portions of the piece of text ([0023]), wherein the attention measure is a transformer attention ([0021]-[0023]); 
wherein the portions of key text are text data ([0032]) in the piece of text that are associated with attention measures greater than a predetermined threshold ([0025], [0030], [0049]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Nahamoo to include attention measure as disclosed by ASAI.  Doing so would provide an improved BERT model that outperforms human-level accuracy (ASAI [0003]).

Nahamoo teaches applying classification to the portion of text, which is construed to be analogous to labeling.  However, to merely obviate such reasoning XIANG discloses labeling the key text in the piece of text to obtain a piece of labeled text ([0088]-[0089]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Nahamoo to include labeling the key text in the piece of text to obtain a piece of labeled text as disclosed by XIANG.  Doing so would help understand the content at a more granular level (XIANG [0001]).

Claims 13 and 17 recite substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2, 14 and 18, Nahamoo as modified teaches the method, the medium and the system, wherein emphasizing the one or more key text portions comprises at least one of highlighting a character in the key text, making the character in the key text bold, or underlining the character in the key text (Nahamoo [0089], XIANG [0054], [0068]).

Regarding claims 3, 15 and 19, Nahamoo as modified teaches the method, the medium and the system, wherein the determining the target question comprises: 
obtaining a question asked by the user (Nahamoo [0064], [0069], XIANG [0027]); and 
determining a matched predetermined question from multiple predetermined questions as the target question based on the question asked by the user (Nahamoo [0109], [0068], [0070], XIANG [0045], [0048], [0059]).

Regarding claim 5, Nahamoo as modified teaches the method according to claim 4, wherein the machine reading model is constructed by: 
obtaining a historical customer service reply record (Nahamoo [0139], XIANG [0029], [0100], [0102]); 
extracting a question-answer text pair from the historical customer service reply record, wherein the question-answer text pair comprises a question text and a piece of reply text returned by a customer service agent, and the piece of reply text comprises a part of text data extracted by the customer service agent for use from a particular piece of text of the plurality of perceives of text (Nahamoo [0139], [0142]-[0143]); 

constructing training data based on the question-answer text pair, the particular piece of text, and the predetermined question corresponding to the question-answer text pair, wherein the training data comprises the predetermined question, the piece of reply text, and the particular piece of text (Nahamoo [0056], [0066], [0066], XIANG [0053], [0059], [0118]-[0119]); and
performing model training by using the training data to obtain the machine reading model (Nahamoo [0066], [0081], [0109], [0113], XIANG [0099], [0102], [0122]-[0123]).

Regarding claim 6, Nahamoo as modified teaches the method according to claim 5, wherein constructing the training data based on the question-answer text pair and the piece of text and predetermined question corresponding to the question-answer text pair comprises: 
dividing a plurality of question-answer text pairs into multiple data sets, wherein the piece of reply text in each question-answer text pair in a same data set comes from a same particular piece of text (Nahamoo [0086], [0097], XIANG [0067]); 
counting a frequency of use for each piece of reply text in each data set (Nahamoo [0068], [0123], [0124], [0126]-[0127], [0139], XIANG [0065]); and 
obtaining the piece of reply text with a highest frequency of use in each data set and a particular predetermined question-and-answer text corresponding to the question- answer text pairs in the data set as training data (Nahamoo [0143]-[0144], XIANG [0025], [0099], [0101], [0113]-[0114]). 

Regarding claim 7, Nahamoo as modified teaches the method according to claim 6, wherein after obtaining the piece of reply text with a highest frequency of use in each data set and the particular 
extending the predetermined question in the training data to obtain multiple extended questions (Nahamoo [0129], [0134]-[0136], [0139], [0143]-[0144], XIANG [0045]); and extending the training data based on the extended questions (Nahamoo [0066], [0081], [0109], [0113], [0132], XIANG [0113]-[0117], [0122], [0124]).

Regarding claim 8, Nahamoo as modified teaches the method according to claim 1, wherein determining one or more key texts in the piece of text further comprises:
retrieving a predetermined cache to determine a predetermined text matched with the piece of text as the key text in the piece of text, wherein the predetermined cache stores multiple predetermined texts, and the multiple predetermined texts correspond to the plurality of pieces of text that correspond to the plurality of target answers in the predetermined knowledge base respectively (Nahamoo [0068], [0123]-[0125], XIANG [0133]).

Regarding claim 9, Nahamoo as modified teaches the method according to claim 8, wherein the predetermined text is obtained by: calling a predetermined machine reading model to process the plurality of pieces of text stored in the predetermined knowledge base and a predetermined question corresponding to the piece of text to determine the key text from the piece of text (Nahamoo [0114], [0066], [0069], XIANG [0049], [0061]).

Regarding claim 10, Nahamoo as modified teaches the method according to claim 9, wherein the method further comprises: 

in response to detecting that the plurality of pieces of text in the predetermined knowledge base have been updated, updating the predetermined text stored in the predetermined cache by using the predetermined machine reading model after the plurality of pieces of text in the predetermined knowledge base is updated (Nahamoo [0132], [0083], [0099]-[0100], XIANG [0098]-[0099], [0102], [0139], ASAI [0036]).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nahamoo as modified and in further view of TESTARDI et al. (US 2021/0029213).

Regarding claim 11, Nahamoo as modified does not explicitly teach, however TESTARDI discloses the method according to claim 10, wherein a first time tag is set for the predetermined text in the predetermined cache ([0036], [0051]), and a second time tag is set for the piece of text in the predetermined knowledge base ([0022]-[0023], [0050]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Nahamoo as modified to include time tags as disclosed by TESTARDI.  Doing so would allow for more efficiently and effectively reading cached content (TESTARDI [0013]).
	NOTE in alternative art Mason et al. (US 10,467,143) discloses claim 11 in C9L5-50 and C9L51-67, Claim 23.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Nahamoo as modified to include time tags as disclosed by Mason.  Doing so would reduce an amount of time to retrieve data and reduce consumption of computing resources (Mason C1L22-23, C10L32-33).

Regarding claim 12, Nahamoo as modified teaches the method according to claim 11, wherein after the retrieving the predetermined cache to determine the predetermined text matched with the piece of text as the key text in the piece of text, the method further comprises: 
determining whether the predetermined text is valid based on the first time tag and the second time tag (Nahamoo [0076], [0131], [0139], TESTARDI [0056], [0063], [0067]); and 
in response to determining the predetermined text is invalid, calling the predetermined machine reading model to determine the key text in the piece of text based on the piece of text and the target question (Nahamoo [0132], [0139], [0143], [0143], TESTARDI [0025], [0063]).
NOTE in alternative art Mason et al. (US 10,467,143) discloses claim 12 in C12L27-42, C13L50-67, C13L63-67-C14L1-35.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Nahamoo as modified to include time tags as disclosed by Mason.  Doing so would reduce an amount of time to retrieve data and reduce consumption of computing resources (Mason C1L22-23, C10L32-33).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	February 10, 2022